                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES J. STEGGALL,

                  Plaintiff,                             7:18CV5000

      vs.
                                                            ORDER
BNSF RAILWAY COMPANY,

                  Defendant.


      IT IS ORDERED that the motion to permit Christopher S. Gatewood to
withdraw as counsel of record for Defendant, (Filing No. 45), is granted.


      Dated this 7th day of December, 2018.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
